Citation Nr: 0327337	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  94-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a 10 percent evaluation based on 
noncompensable service connected disabilities, pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Gladys J. Ramos Rosario, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, and from September 1971 to September 1974. He also had 
other military service in 1958, and from 1976 to 1977. This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in San Juan, Puerto Rico 
(hereinafter RO).

The case was previously before the Board in August 2000, at 
which time several issues were finally adjudicated with the 
remaining issues, as set forth on the first page of this 
decision, Remanded.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues remaining on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Low back disorder pathology is currently limited to a 
diagnosis of left L4-L5 herniated nucleus process [HNP] by 
claims folder.

3.  A HNP at L4-L5 was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 

4.  The veteran's service-connected disabilities have not 
been shown to result in interference with normal 
employability.


CONCLUSIONS OF LAW

1.  A HNP at L4-L5 was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  The criteria for a compensable disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by the Supplemental Statement of the Case issued in 
May 2002 as well as separate correspondence issued that same 
month.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran was treated in service for a low back injury in 
July 1970 after being involved in an auto accident.  Various 
related diagnoses were given, e.g. lumbar strain, low back 
pain.  The veteran had sporadic back complaints between 1970 
and January 1972.  

VA hospitalization records, some months after the veteran's 
release from active duty, show the veteran being involved in 
a hold-up in January 1975, at which point he suffered 
multiple bruises of the left eye, elbows as well as 
contusions of the back and chest.  Physical examination was 
essentially unremarkable except as noted.  Bed rest was 
ordered and the veteran was discharged as improved.

The veteran asserted inter alia at his 1994 hearing that he 
sustained a back injury while on active duty for training 
somewhere in South Carolina sometime in 1977.  Assuming 
without deciding that the veteran was indeed on ACDUTRA at 
that time, in early April 1977, the veteran was seen at the 
Moncrief Army Hospital at Fort Jackson, South Carolina.  He 
complained of back pain radiating down both legs.  
Extremities were within normal limits however.  X-rays 
afforded on April 28, 1977 reported "no significant 
findings".  Diagnosis on the Medical Certificate was low 
back pain, cause unknown, rule out disc disease, muscle 
spasm, weight loss cause unknown together with an illegible 
entry.  

As noted when the case was previously before the Board, 
subsequent to service, the veteran complained of back pain in 
1977.  Low back syndrome (old) was diagnosed as a residual 
from lumbar trauma.  A herniated nucleus pulposus in the 
lumbar spine was shown in 1979.  One examiner opined that the 
veteran's back complaints "may be a residual from his 
previous problem."

In March 1979, the veteran presented with extreme low back 
pain with radiation into the left foot.  Upon examination 
there was some atrophy of the left leg.  Straight leg raising 
was positive on the left.  The veteran chose bed rest and 
traction; he reported doing quite well and virtually pain 
free on hospital discharge.  A consulting neurosurgeon felt 
that from a clinical standpoint the veteran suffered from a 
ruptured disc.  However, myelography was entirely negative.  
Notwithstanding that the myelogram failed to corroborate 
clinical impressions, diagnosis was herniated nucleus 
pulposus L4, L5 left.

A thorough review of the claims file as well as a physical 
examination of the veteran was undertaken by a VA examiner in 
May 2003.  The veteran, then 63 years old, reported a "mild 
on-and-off localized low back pain associated with cramps in 
the feet in the morning.  On physical examination, there was 
no tenderness to palpation of the lumbosacral area, and no 
postural abnormalities nor fixed deformities.  There was no 
atrophy in the lower extremities, and muscle tone was normal.  
Knee jerks were 1+ bilaterally with absent ankle jerks 0 
bilaterally.  Straight leg raising and Lasègue s was negative 
on the left but, curiously, straight leg raising was positive 
on the right.  It bears some emphasis that the examiner 
specifically noted that the veteran had a normal lumbar 
spine, lower limbs, posture and gait.  The examiner 
considered X-rays in service were negative for spinal 
abnormality except for spina bifida, which he characterized 
as of no clinical significance.  Diagnosis of relevant 
pathology associated with the claimed low back disorder was 
specifically limited to "left L4-L5 herniated nucleus 
process [HNP] by claims folder."  In reliance upon the 
absence of abnormality revealed on the myelogram of March 
1979 and the other medical evidence of record, the examiner 
concluded that a HNP was not related to the veteran's 
service.

Although the veteran feel that his back complaints are 
relate4d to service, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Under the circumstances, the preponderance of the evidence is 
against the claim.  In reaching this conclusion, the Board 
considers the more recent 2003 VA medical opinion as more 
probative of the issue of any etiological relationship 
between back complaints and military service.  The opinion in 
1979, couched in terms of "may be a residual" is clearly 
more speculative, and, thus less probative.  Whereas, the 
more recent 2003 opinion is more definite and also relies 
upon objective clinical findings as well as a more sweeping 
review of the entire medical history at issue.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Multiple noncompensable disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating. 38 C.F.R. § 3.324.  In the present case, service 
connection is in effect, with noncompensable evaluations 
assigned, for two separate disabilities.

In this case, the veteran has submitted no evidence showing 
that his service-connected residual the residual fracture of 
nasal bone and residual fracture of left big toe joints 
interfere with his employability.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  There is no evidence of record 
indicating that the veteran's service connected disabilities 
result in any functional deficit that would interfere with 
normal employability.  The medical evidence indicates that 
the only objective symptoms related to these disabilities are 
the veteran's subjective complaints of pain in the toe and 
that he has a bloody discharge when blowing his nose (but no 
objective abnormalities).  There is no other evidence 
suggesting interference with employability as a result of his 
service-connected disabilities.

In the absence of any evidence suggesting that the veteran's 
noncompensable service-connected disabilities interfere with 
normal employability, and in the face of evidence indicating 
that no such symptoms exist, a preponderance of the evidence 
is against a compensable evaluation for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Ortiz v. Principi, 
274 F.3d 1361 (2001) (the benefit of the doubt rule applies 
only when the positive and negative evidence renders a 
decision "too close to call"). 1


ORDER

Entitlement to service connection for a HNP at L4-L5 is 
denied. 

A compensable evaluation for multiple noncompensable service- 
connected disabilities under 38 C.F.R. § 3.324 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

